Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-14 and 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 1, 3-14 and 16-24, it is unclear how the  “lock” operates as it is not depicted and only a “knob” is depicted.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lock must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-6, 14, 16-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Brignac et al-US 2014/0102201.  As to claims 1 and 14, Brignac et al disclose a device for ultrasonic nondestructive testing including a probe holder (scanning device 100) having a holder housing (housing 102 and holder 131) with an open position ( when slidable holder 131 is removed), and a closed position (when holder 131 is on scanning device) to hold a plurality of removable wedges (waveguides 142) for different pipe diameters and acoustic probe (150),  see par[17], [33] et seq and fig. 3A.  Further, it is noted that Brignac et al lacks a teaching for a “first” and “second” housing portion, per se.  However, given the depiction of fig. 3A, it would have been obvious to one of ordinary skill in the art at the time of filing to have designated slidable holder 131 as a first housing portion with a lock (edges for sliding in grooves 187 and 189) and the housing (102) as a second housing portion that removably hold one of the plurality of wedges since these portions of the device 100 removably hold the waveguide and the slidable holder 131 is configured to slide relative to the housing 102 or the housing can be deemed to slide relative to the holder in “along a long axis”, and note that any axis can be designated “a long axis” such as the axis that travels through the housing 102 near the waveguide (142) extending from one end(left side of fig. 3A) to the other end (right side of fig. 3A, near reference numeral 102)  and the plurality of wedges have different internal widths to accommodate tubes having different diameters, see par[17 and 34/40/42].  Further, note slide (block 157) over which the first housing portion can be positioned, note par[34] where using the slide, providing an open position (where holder 131 slides out of grooves 187 and 189) exposing relatively more of the slide and a closed position (where holder 131 is in a closed position exposing relatively less of the slide enclosed by the first and second housing portions) to accommodate the placement of different respective ones amongst the wedges between the housing portions and wherein the lock (grooves 187/189 with holder edges is configured to manually secure the first and second housing portion in a closed position to capture a respective one of the wedges along with screw 144 and nut 146 and spring loaded ball 145 which snaps in a slot in the waveguide 142, see fig. 3A and par[33-35] wherein the lock is configured to manually secure the first housing portion to the second housing portion when the first and second housing portions are in the closed position shown in fig. 3A to capture a respective one of the plurality of removable wedges.  As to claims 3 and 16, note par[17 or 42] indicating plural configurations.  As to claims 4 and 17, note the pipe 200.  As to claims 5 and 18, note par[17] indicating having surfaces for different diameters.  As to claims 6 and 19, note probe 150 which appears to be ribbon shaped and note par[31].  As to claims 21 and 22, it appears that screw 144 could be designated as a knob actuatable by a user to secure the housing portions relative to each other along with grooves 187/189 since they each hold the portions together.  As to claims 23 and 24, note the spring 164 prevents the scanning device 100 from being moved over the tubes 200 without the wheel 162 being rotated and thus not recording the movement of the scanner and when it is not depressed, it inhibits movement encoding of the probe holder.  Further, usage of an on/off electrical switch as an alternative to the spring biased contact control of the encoder is considered an obvious matter of design choice since user controlled electrical switches are well-known to control encoders as an alternative to the spring actuated contact.
Claims 7-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brignac et al as applied to claims 1,3-6, 14, 16-19, and 21-24 above, and further in view of Brignac-US 7,984,650.  As to claims 7 and 20, Brignac (pub ‘201) lacks a teaching for four wheels rotatably attached to the holder housing contacting the pipe surface.  In a related prior art device, Brignac ‘650 discloses a similar portable ultrasonic scanner where the wedge 120 is detachable for interchanging from the probe 118 and housing 100 and further includes wheels 108, see fig. 2.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have included the wheels of Brignac (‘650) to the device of Brignac et al since Brignac ‘650 indicates the wheels 108 allow the scanner to freely move in a direction of the longitudinal axis 111 of the pipe, see col. 3, lines 63 et seq. of Brignac.  As to claim 8, note the wheels as depicted in fig. 2 of Brignac ‘650 where the designations of left and right can be easily designated.  As to claim 9, note col. 4, lines 1 et seq indicating magnetic wheels.  As to claim 10, note the separation can be varied according to the pipe diameters being tested, see col. 3, lines 63 et seq.  Further, selection of 2 inches is considered an obvious matter of design choice based on the pipe diameter being tested.  As to claim 11, note the encoder assembly 160 of Brignac ‘201 including encoder wheel 162 in contact with the pipe 200, see fig.3D.   As to claim 12, note couplant manifold 130 in Brignac et al (‘201).  As to claim 13, note seals 126A/B. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-14, 16-24 have been considered but are moot because the new ground of rejection does not rely on the combination as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHMIYA FAYYAZ whose telephone number is (571)272-2192. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nashmiya Fayyaz
Examiner
Art Unit 2861



/N.S.F/Examiner, Art Unit 2861              

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861